United States Court of Appeals
                       For the Seventh Circuit
                       Chicago, Illinois 60604


                            November 9, 2017



                                 Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    MICHAEL S. KANNE, Circuit Judge

                    ILANA DIAMOND ROVNER, Circuit Judge



No. 16-3658                                             Appeal from the United
                                                        States District Court for
ANTHONY D. KOLTON and S. DAVID GOLDBERG,
                                                        the Northern District of
   Plaintiffs-Appellants,                               Illinois, Eastern Division.
        v.
                                                        No. 16 C 3792
MICHAEL W. FRERICHS, Treasurer of Illinois,             Charles P. Kocoras, Judge.
   Defendant-Appellee.




                                  Order

    The opinion of this court issued on August 22, 2017, is amended as follows:

      Page 6, “See Muscarello v. Ogle Board of Commissioners, 510 F.3d 416,
      422 (7th Cir. 2012).” should be “See Muscarello v. Ogle Board of
      Commissioners, 610 F.3d 416, 422 (7th Cir. 2010).”.